DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending
Claim 12 is currently amendedClaims 1-13 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that claim 12 is amended and now reads that the housing includes the filter element.  This is found persuasive because claim 12 now includes the particulars of claim 1.  As a result, Examiner will also be examining claims 12-13 along with claims 1-11, and the restriction requirement mailed on 02/25/2021 is now withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the periphery” on lines 6 and 11, and “the transverse dimension” on lines 8 and 13.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “a housing” on line 9.  It is unclear whether Applicant is referring to the same housing as recited on line 2 of claim 1, or a different housing.  Claims 2-13 are also rejected since these claims depend on claim 1.
Claim 11 recites the limitation "the wall” on line 4.  It is unclear which wall Applicant is referring to, the side wall as recited on line 2 of claim 11, or the inner wall as recited on line 9 of claim 1.
Claim 12 recites the limitation "a housing” on line 2.  It is unclear whether Applicant is referring to the same housing as recited on line 2 of claim 1, or a different housing.  Also, claim 12 recites the limitation “an inner wall” on line 3.  It is unclear whether Applicant is referring to the same inner wall as recited on line 9 of claim 1, or a different inner wall.  Claim 13 is also rejected since this claim depends on claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,675,567 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/505872) discloses a filter element comprising a filtration media and an end fitting through which a sealing connection is made, a housing, a flow path, an annular seal, a support, and a plurality of slits.  Furthermore, corresponding dependent claims 2-13 also disclose an O-ring, an opening, and a cavity along with additional details.
Independent claim 1 of U.S. Patent 10675567 B2 discloses a similar apparatus including a filter element assembly comprising a filtration media and an end fitting through which a sealing connection is made, a housing, a flow path, a support, a plurality of parts, and threads.  Additionally, corresponding dependent claims 2-15 also disclose a recess, a protrusion, an opening, an O-ring and a groove along with additional details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jainek (US 2016/0279547 A1).

Regarding Claim 1:
Jainek teaches a filter element (see FIG. 4, a filter system 100) which comprises a filtration media (see FIG. 4, a filter element 10) and an end fitting (see FIG. 4, end disks 16) through which a sealing connection (see FIGS. 1 and 4, a sealing device 20 including a seal 24) is made between the filter element and a housing (see FIG. 4, a 
a)    an annular seal which extends around the periphery of the filter element (see FIG. 4, a sealing device 20 including a seal 24) (see paragraph 49 and 61-63), and
b)    a support for the annular seal which can be expanded outwardly to cause the transverse dimension of the seal to increase so that the seal is urged into contact with an inner wall of a housing in which the filter element is located (see FIG. 4, a seal carrier 22) (see paragraphs 49, 51, 55, 62 and 63),
in which the support has a plurality of slits formed in it which facilitate outward expansion of the support (see FIGS. 1-2, coupling elements 36) (see FIG. 5, latching elements 30 and cut-outs 28) (see paragraphs 49 and 62-63), the plurality of slits being arranged around the periphery of the support so that the support comprises a plurality of segments which can flex to allow the transverse dimension of the support to increase (see FIGS. 1-2, coupling elements 36) (see FIG. 5, latching elements 30 and cut-outs 28) (see paragraphs 49 and 62-63).
	Although Jainek does not explicitly teach an annular seal made from a compressible material, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter element device including the annular seal of Jainek to be made from a compressible material so that the annular seal can stretch and compress slightly to further secure a proper fit and tight 

Regarding Claim 2:
Jainek teaches the filter element as claimed in claim 1, further including a sealing web which covers each slit to prevent flow of fluid through each slit (see FIG. 4, a sealing device 20 including a seal 24, and a seal carrier 22) (see FIG. 5, retaining contour 23) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 3:
Jainek teaches the filter element as claimed in claim 2, in which the sealing web is formed as a part of the support (see FIG. 4, a sealing device 20 including a seal 24, and a seal carrier 22) (see FIG. 5, retaining contour 23) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 4:
Jainek teaches the filter element as claimed in claim 2, in which the sealing web is provided as a deformable collar formed from an elastomeric material (see FIG. 4, a sealing device 20 including a seal 24, and a seal carrier 22) (see FIG. 5, retaining contour 23) (see paragraphs 49, 51, 55, 62 and 63) which covers each slit in the support (see FIGS. 1-2, coupling elements 36) (see FIG. 5, latching elements 30 and cut-outs 28) (see paragraphs 49 and 62-63).


Jainek teaches the filter element as claimed in claim 4, in which the annular seal is an O-ring and in which the annular seal and the sealing web can be fitted on to and separated from the support as a single component (see FIG. 4, a sealing device 20 including a seal 24 (O-ring shaped), and a seal carrier 22) (see FIG. 5, retaining contour 23) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 6:
Jainek teaches the filter element as claimed in claim 1, in which the annular seal is an O-ring which is separate from the support (see FIG. 4, a sealing device 20 including a seal 24 (O-ring shaped), and a seal carrier 22) (see FIG. 5, retaining contour 23) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 7:
Jainek teaches the filter element as claimed in claim 6, in which the support defines a groove in its outer wall and in which the O-ring can be received in the groove (see FIG. 1, groove-form coupling receptacle 34) (see FIG. 6, a sealing groove 31) (see paragraphs 10, 15, 50 and 68).

Regarding Claim 8:
Jainek teaches the filter element as claimed in claim 1, in which the annular seal is an O-ring which is formed as one piece with the support (see FIG. 4, a sealing device 

Regarding Claim 9:
Jainek teaches the filter element as claimed in claim 1, in which the support has an opening within it and in which the filter element includes an expander component which can be inserted into the opening to cause the support to expand outwardly (see FIGS. 1-2, coupling elements 36) (see FIG. 4, a seal carrier 22) (see FIG. 5, latching elements 30 and cut-outs 28) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 10:
Jainek teaches the filter element as claimed in claim 9, in which the expander component closes the opening when inserted into the opening (see FIGS. 1-2, coupling elements 36) (see FIG. 4, a seal carrier 22) (see FIG. 5, latching elements 30 and cut-outs 28) (see paragraphs 49, 51, 55, 62 and 63).

Regarding Claim 11:
Jainek teaches the filter element as claimed in claim 1, in which:
the support comprises a plurality of castellations formed in a side wall of the end fitting, the castellations defining a radially outwardly facing groove between a rib at top edges of the castellations and a remainder of the wall extending from the castellations towards a bottom edge of the end fitting, a base surface of the groove being inclined inwardly towards the top edges of the castellations when the end fitting is in an 
the annular seal is a sealing ring which extends around the end fitting in the groove (see FIG. 4, a sealing device 20 including a seal 24) (see paragraph 49 and 61-63).

Regarding Claim 12:
Jainek teaches a filter assembly (see FIG. 4, a filter system 100) which comprises a filter element (see FIG. 4, a filter element 10) as claimed in claim 1, and a housing having a cavity (see FIG. 4, a filter housing 108) in which the filter element is received, the cavity having an inner wall which is contacted by the annular seal when its transverse dimension has been increased (see paragraph 47-49, 58 and 61).

Regarding Claim 13:
Jainek teaches a filter assembly as claimed in claim 12, in which the wall of the cavity is provided by an additional filter element (see FIG. 4, a filter system 100 including a filter housing 108 and a filter element 10) (see paragraph 47-49, 58 and 61).






Other References Considered
Malgorn et al. (US 2017/0014738 A1) teaches a filtering assembly comprising a filter cartridge and a sealing devie.

Richard Eberle (DE 10 2005021957 A1) teaches filter system including a filter element and a sealing device.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/AKASH K VARMA/Examiner, Art Unit 1773